United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                        August 8, 2008

                                              Before

                             KENNETH F. RIPPLE, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 06-3708

GANDHI GUTTA,
                       Plaintiff-Appellant,            Appeal from the United States
                                                       District Court for the
       v.                                              Northern District of Illinois, Eastern
                                                       Division.
STANDARD SELECT TRUST
INSURANCE PLANS,                                       No. 04 C 5988
               Defendant-Appellee.
                                                       Blanche M. Manning, Judge.




                                           ORDER
       Plaintiff-Appellant filed a petition for rehearing and rehearing en banc on July 10, 2008,
and Defendant-Appellee filed its answer on July 28, 2008. No judge in regular active service
has requested a vote on the petition for rehearing en banc, and all members of the original panel
have voted to DENY rehearing. Accordingly,

       IT IS ORDERED that the petition for rehearing and rehearing en banc is DENIED .

        IT IS FURTHER ORDERED that the opinion released on June 26, 2008, is amended
as follows:

        Plaintiff-Appellant Gutta’s petition for rehearing argued that this court's opinion
failed to give proper weight to the Supreme Court's decision in Metropolitan Life Ins. Co.
v. Glenn, 128 S.Ct. 2343 (2008). In Glenn, the Court found that there is a conflict of
interest

                                                                                           -over-
Appeal No. 06-3708                                                                     Page 2

 when the entity that administers a plan under ERISA is responsible for both
determining whether an employee is eligible for benefits and for paying benefits out of
its own pocket. Id. at 2346. Standard Select Trust Insurance Plans ("Standard") had such
a dual role, and so Gutta argues that we must reconsider our decision denying his claim
for benefits.

       In our view, however, nothing in Glenn requires a different result in Gutta's
particular case. Glenn reaffirmed the rules for deciding whether a de novo or abuse-of-
discretion standard of review should be applied, citing Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101 (1989). That is the framework we applied when we decided that the
deferential abuse-of-discretion (or arbitrary and capricious) standard was proper for
this case. Glenn also made it clear that the conflict of interest it identified is just one of
many factors that might help demonstrate an abuse of discretion. "Any one factor," it
concluded "will act as a tiebreaker when the other factors are closely balanced, the
degree of closeness necessary depending upon the tiebreaking factor's inherent or case-
specific importance." 128 S.Ct. at 2352.

       Here, even acknowledging Standard's dual role and thus conflict of interest, we
do not find the other factors to be closely balanced. The administrator took into account
the views of 12 doctors; a number of experts believed that even with his vision problems
and his arthritis, Gutta was capable of performing sedentary to light-level work, in
particular administrative work; and the record showed that Gutta had 10 1/2 years'
experience in administrative positions, that he had owned and operated a medical
practice for over 20 years, and that he had some administrative experience in hospitals.
Even adding Standard's conflict of interest into the balance, we continue to be
convinced that there was no abuse of discretion in the decision to deny Gutta's benefits.